Citation Nr: 1701104	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  11-05 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a neck disability.  

2.  Entitlement to service connection for a low back disability.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a right shoulder disability.  

5.  Entitlement to service connection for a left shoulder disability.  

6.  Entitlement to service connection for a right hip disability.  

7.  Entitlement to service connection for a left hip disability.  

8.  Entitlement to service connection for a right knee disability.  

9.  Entitlement to service connection for a left knee disability.  

10.  Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1986 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In April 2014 and March 2016, the Board, in pertinent part, remanded the current appellate claims for further development.  The case has been returned to the Board for additional consideration.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further action is still required regarding the neck, headaches, shoulder, hip, and left knee claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran's current lumbosacral strain developed as a result of his active service.

2.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran's current right knee strain developed as a result of his active service.

3.  The competent and credible evidence of record reflects it is at least as likely as not the Veteran's current left ankle strain developed as a result of his active service.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for lumbosacral strain are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for a grant of service connection for right knee strain are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for a grant of service connection for left ankle strain are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In addition, the Board observes that it does not appear all development directed by the March 2016 remand has been completed, and the record available for its review includes pertinent evidence that was not considered when this case was last adjudicated below to include a December 2016 addendum opinion to a July 2014 VA examination.  The Veteran has not waived initial AOJ consideration of such evidence in accord with 38 C.F.R. § 20.1304(c).  However, the regulation provides that referral to the AOJ is not required when the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral.  For the reasons stated below, the Board finds the evidence warrants a grant of service connection for the claimed disabilities of the low back, right knee, and left ankle.  Therefore, the Board may proceed with adjudication of these claims without referral of the additional evidence to the AOJ; and any deficiency regarding the duties to notify and assist is moot.

In this case, the Veteran has essentially contended, to include at his November 2012 hearing, that he developed disabilities of his back and lower extremities due to the duties he had to perform during active service.  He has also indicated recurrent problems since service.  Further, he has indicated the disabilities were secondary to his already service-connected disabilities which, at this time, include right ankle strain, bilateral pes planus, right foot plantar fasciitis, left foot plantar fasciitis, and cardiomyopathy and cardiomegaly with history of atrial fibrillation.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Here, the Board finds the Veteran is competent to describe such symptoms as low back, right knee, and left ankle pain and that such developed during active service.  Further, his service treatment records include entries consistent with these contentions.  For example, his lower extremities and spine were clinically evaluated as normal on his October 1985 enlistment examination, and he indicated on a concurrent Report of Medical History that he had not experienced recurrent back pain, "trick" or locked knee, or foot trouble.  Subsequent records reflect treatment for complaints of low back pain to include in August 1986.  Records from March 1987 and May 1987 reflect treatment for the right knee.  Records from June 1986 May 1990 reflect treatment for the left ankle; while other records from November 1987, December 1987, January 1988, February 1988, June 1988, and August 1989 show treatment for left heel pain.

The Board also notes that there is competent medical evidence which shows current disabilities of the low back, right knee, and left ankle.  For example, a July 2014 VA examination includes diagnoses of lumbosacral strain, right knee strain, and left ankle strain.  Moreover, in the December 2016 addendum, the VA examiner opined it was at least as likely as not these disabilities were caused by military service.

The Board further notes the law mandates resolving all reasonable doubt in favor of the Veteran, to include issues of service origin.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions, an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Moreover, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.

In view of the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds the competent and credible evidence of record reflects it is at least as likely as not the Veteran's current lumbosacral strain, right knee strain, and left ankle strain all developed as a result of his active service.  Therefore, service connection is warranted for these disabilities.


ORDER

Service connection for lumbosacral strain is granted.

Service connection for right knee strain is granted.

Service connection for left ankle strain is granted.


REMAND

As noted above, the development directed by the prior remand does not appear to have been completed.  The Board also reiterates that the Veteran has not waived AOJ consideration of the December 2016 addendum opinion to the July 2014 VA examination which include opinions against the current headaches, bilateral shoulder, bilateral hip, and left knee disabilities being directly related to service.  Thus, the opinion does not support a grant of the benefits sought on appeal.  Moreover, the Board must also find that this addendum opinion is inadequate because it does not address the Veteran's contentions of secondary service connection even though the prior remand directives explicitly stated it should be addressed.

The Court has held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders; as well as a duty upon VA to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, a remand is required to obtain additional clarification regarding the findings of the July 2014 VA examination and the December 2016 addendum on the matter of secondary service connection.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board also notes that, as stated in the December 2016 addendum, the July 2014 VA examination did not explicitly address the neck claim.  Accordingly, a remand is required to accord the Veteran an examination that does address the nature and etiology of this claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his headaches, neck shoulders, hip, and left knee since October 2015.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service headache, neck, shoulder, hip, and/or left knee symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran's claims folder should be made available to the July 2014 VA examiner for review and clarification of the opinions expressed in the December 2016 addendum.  Specifically, the examiner should express an opinion as to whether it is at least as likely as not that any diagnosed headache, bilateral shoulder, bilateral hip, or left knee disability was caused OR aggravated by the Veteran's service-connected disabilities, to include the aggregate impact of those disabilities.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be expressed without resort to speculation.

If the original examiner is unavailable, the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be provided.

4.  The Veteran should also be afforded an examination to address the nature and etiology of his claimed neck disability.  The claims folder should be made available to the examiner for review before the examination.

For any chronic neck disability found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of the Veteran's active service.  If the examiner determines it is not directly related to service, he or she should express an opinion as to whether it is at least as likely as not it was caused OR aggravated by the Veteran's service-connected disabilities, to include the aggregate impact of those disabilities.  By aggravation, the Board means a permanent increase in severity that is beyond natural progression.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be expressed without resort to speculation.

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the case was last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


